ATTORNEY GRIEVANCE COMMISSION                                                                  *     IN THE
OF MARYLAND
                                                                                               *     COURT OF APPEALS

                                                                                               *     OF MARYLAND
v.
                                                                                               *     Misc. Docket AG No. 81

KELLEE GENEAN BAKER                                                                            *     September Term, 2020


                                                                                   ORDER

                    Upon consideration of the Joint Petition for Reprimand by Consent filed by the

Attorney Grievance Commission of Maryland and the Respondent, Kellee Genean Baker,

pursuant to Maryland Rule 19-736, in the above-captioned case, it is this 26th day of March,

2021



                    ORDERED, by the Court of Appeals of Maryland, that the Respondent, Kellee Genean

Baker, be, and she hereby is, REPRIMANDED for violating Rules 1.1, 1.3, and 8.4(a) and (d)

of the Maryland Lawyers’ Rules of Professional Conduct and the Maryland Attorneys’ Rules

of Professional Conduct in effect at the time of the misconduct.



                                                                                   /s/ Mary Ellen Barbera
                                                                                        Chief Judge



 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                      2021-03-26 11:16-04:00




Suzanne C. Johnson, Clerk